Citation Nr: 1435386	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to July 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), and an August 2009 rating decision of the Little Rock, Arkansas, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran relates his claimed disabilities to injuries during active service.  

At his August 2013 videoconference hearing, the Veteran stated that he injured both knees and sustained concussions, which lead to his migraine headaches, while in service.  After separation, he self-medicated his claimed disabilities until receiving VA treatment several years later.  

The Veteran is competent to report symptoms, even if he cannot quantify any impairment.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran was afforded a VA examination for his claimed left knee disability in March 2009.  The Veteran was diagnosed with patellofemoral pain syndrome of the left knee.  The examiner found functional impairment with trouble squatting, walking on his toes and noted additional limitation with repetitive testing.  The examiner opined that it was less likely than not that his knee condition related to the injury sustained in active service, but no rationale was provided.  

The Veteran has not been provided VA examinations for his claimed right knee disability and migraine headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joint examination by an appropriate medical professional for his claimed left knee and right knee disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All appropriate tests and studies must be performed and all clinical findings must be reported in detail.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified knee disability is related to the Veteran's active service.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for his claimed migraine headaches.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All appropriate tests and studies must be performed and all clinical findings must be reported in detail.  

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified migraine disability is related to the Veteran's active service.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

